Petition in error herein, with case-made attached, was filed in this court on July 19, 1909. No briefs have been filed, and we are not advised as to what plaintiff in error relies upon for a reversal of the judgment against him. The state has filed a motion to dismiss or affirm for want of prosecution, and plaintiff in error has made no response to said motion. We have examined the record, and no error is apparent. The motion to affirm will therefore be sustained, and the clerk of this court will issue a mandate to the county court of Pittsburg county directing said court to enforce its judgment and sentence herein.